Citation Nr: 1716836	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-37 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.
 
2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for left hand numbness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cerebellar cyst.

6.  Entitlement to service connection for left knee medial plica (shelf) syndrome.

7.  Entitlement to service connection for twitching of the left side of the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 through October 2006, during which, he served in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2006, October 2008, and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the claims can be reached.

Here, with specific regard to the claims for service connection for a cerebellar cyst, left hand numbness, and twitching of the left side of the neck, Board last remanded those claims in May 2014 for further development, to include providing VA examinations to determine the etiology of the claimed condition.  Specifically, the May 2014 remand directed the examiner to speak to both direct service connection, to the Veteran's active service, and as secondary to the Veteran's service-connected traumatic brain injury (TBI).  The Board notes that a review of the medical evidence of record, to include a June 2015 VA examination and nexus opinion, shows no such opinion addressing the issues outline by the Boards remand directives, specific to the claimed disabilities. 

The Board notes that the June 2015 examination and subsequent June 2016 addendum nexus opinion regarding the claim for service connection cerebellar cyst, left hand numbness, and twitching of the left side of the neck, found, in essence that the Veteran did not have current disabilities.  Examinations were conducted for peripheral nerves, cranial nerve, and central nervous systems, but the examiner noted no actual diagnosis for any of the claimed conditions.  The Board finds that, while the examiner determined there were no diagnoses during that examination, the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, medical evidence from post-service medical records shows that the Veteran was previously diagnosed with cerebellar cyst, carpal tunnel syndrome, and tremors.  The Board finds that the June 2015 and 2016 examination and opinion to be incomplete, and did not address or speak to the previously diagnosed disabilities noted of record.  Therefore, additional opinion is required for the VA to fulfill the duty to assist the Veteran. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Likewise, with regard to the claims for service connection for hypertension, left knee disability, bilateral ankle disability, and low back disability, the Board last remanded these claims to provide the Veteran a VA examination to determine the etiology of the claimed conditions, to include a current diagnosis.  The Board recognizes that the RO had attempted, on several occasions, to schedule the Veteran for an examination for those conditions, and the Veteran has not attended scheduled examinations.  However, the Veteran has provided explanations with regard to his inability to appear at those examinations.  Specifically, the Veteran stated that he could not attend an August 2015 examination due to a scheduled surgery, and cancelled a December 2016 VA examination because he was scheduled to work.  The Board finds that those notices to reschedule those examinations were not only submitted prior to the actual examination date, but are also found to be good cause.  The Veteran has indicated a willingness to attend and examination.  Consequently, as remand is required for other aspects of the Veteran's claim, the Board finds that the Veteran should be provided another opportunity for a VA examination to assess the nature and etiology of the claimed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Gainesville VA Medical Center that are not already of record.  Any negative responses should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with an appropriate medical doctor VA examiner to determine the nature and etiology of any cerebellar cyst, left hand numbness, and twitching of the left side of the neck.  The examiner must review the claims file and should note that review in the report.  For purposes of this examination, the examiner should assume that the Veteran lost consciousness after an improvised explosive device detonated at close range during service in the Southwest Asia Theater of Operations.  A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide diagnoses pertinent to the claimed cerebellar cyst, left hand numbness, and twitching of the left side of the neck.  For each diagnosed disability, to include any disabilities that has been diagnosed during the claims period, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, or is caused or aggravated by service-connected residuals of traumatic brain injury or any other service-connected disability.  The examiner must specifically contemplate, and opine upon, the etiology of any disability related to the cerebellar cyst, left hand numbness, and twitching of the left side of the neck, that were previously diagnosed during the pendency of this appeal, even if that diagnosis is not warranted at the time of the examination.  The examiner's attention is specifically directed to the June and October 2008 VA examinations.  The examiner should provide a full rationale for the findings and opinions, and in doing so, should comment on the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records and previous VA examinations.  If appropriate, the examiner should also provide an explanation as to any concurrence or disagreement with the earlier findings and diagnoses.

3.  Schedule the Veteran for a VA examination of claimed hypertension to determine whether he has hypertension, and if so, whether hypertension is related to active duty service or service-connected disabilities.  The examiner must review the claims file and should note that review in the report.  For purposes of this examination, the examiner should assume that the Veteran lost consciousness after an improvised explosive device detonated at close range during service in the Southwest Asia Theater of Operations.  All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should confirm whether the Veteran has hypertension, and if so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, or is caused or aggravated by service-connected disabilities.  The examiner should provide a full rationale for the findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records and previous VA examinations.  If appropriate, the examiner should also provide an explanation as to any concurrence or disagreement with earlier findings and diagnoses.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of this claimed left knee medial plica (shelf) syndrome, bilateral ankle disability, and low back disability.  The examiner must review the claims file and should note that review in the report.  All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should provide a diagnosis pertinent to the Veteran's claimed left knee medial plica (shelf) syndrome, bilateral ankles, and low back.  For each diagnosed disability, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, or is caused or aggravated by service-connected disabilities.  The examiner should provide a full rationale for the findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records and previous VA examinations.  If appropriate, the examiner should also provide an explanation as to any concurrence or disagreement with the earlier findings and diagnoses.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

